                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


LARRY M. MAYFIELD                                 §

VS.                                               §                CIVIL ACTION NO. 9:16-CV-23

KENT DICKERSON, et al.,                           §

                          ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Larry M. Mayfield, a prisoner formerly confined at the Gib Lewis Unit with the
Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in

forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants Kent

Dickerson, Thomas Donohue, Mohamad Sarhami, Kevin Langford, Edward Sells, and Unknown

John Doe.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this civil action be dismissed.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

       This court was notified in another pending civil rights lawsuit filed by plaintiff that plaintiff

passed away on April 21, 2018. Suggestion of Death, 9:15cv80 (docket entry no. 20). The

Suggestion of Death was filed on May 8, 2018 and more than 90 days have passed since its filing.

No motion for substitution has been filed. Pursuant to Federal Rule of Civil Procedure 25(a)(1), this

complaint should be dismissed.
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the Magistrate Judge’s recommendations.

                So ORDERED and SIGNED February 2, 2019.




                                                          ____________________________
                                                           Ron Clark, Senior District Judge




                                               2
